NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PRESTON L. SCHOFIELD,
Claiman,t-Appellont, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0ndent-Appellee.
2011-7205
Appeal from the United States Court of Appea1s for
Veterans C1aims in 07-3712, Judge A1an G. Lance, Sr.
ON MOTION
Before RADER, Chief Judge, GAJARsA and REYNA, Circuit
Ju,dges.
PER CURIAM.
0 R D E R .
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and dismiss Preston L.
Schofie1d’s appeal for lack of jurisdiction Preston has not
filed a response

SCHOFIELD V. DVA 2
By way of background Schofield served on active duty
in the Army and has been determined by the Department
of Veterans AEfairs to be entitled to disability benefits for
his post-traumatic stress disorder (PTSD).
This appeal arises out of Schofield’s efforts before the
Department to seek an earlier effective date for his PTSD
disability award, to establish entitlement to service
connection for a hemorrhoid condition, and to reopen a
previously denied claim for entitlement to service connec-
tion for a right shoulder condition -
A regional office within the Department denied those
claims Those determinations were sustained on appeal
by the Board of Veterans’ Appeals. Schofield then filed an
appeal with the United States Court of Appeals for Veter-
ans Claims.
On appeal before that conrt, the parties entered into a
joint motion to remand the right shoulder a"nd hemor-
rhoids claims to the agency for further proceedings. The
motion, which was consented to by Schoi:ield’s then attor-
ney, further explained that Schofield was no longer pursu-
ing his PTSD claim. Based on the parties’ joint
representations, the Veterans Court granted the motion
and issued its judgment
On August 11, 2010, however, Schof:ield himself sub-
mitted a letter informing the court that his now former
attorney was not authorized to abandon his PTSD claim.
In light of Schof1eld’s contention, the Veterans Court on
April 13, 2011, withdrew its prior order as to the PTSD
claim, and, in a separate order, directed Schofield to file
his brief within 60 days, attaching to that order the
c0urt’s informal brief form. `
Having failed to meet the court’s briefing deadline,
the court on June 21, 2011 directed Schofield to Ele his
brief within twenty days or risk dismissal of his appeal

3 SCHOFIELD V. DVA
When Schofield failed to comply, the court dismissed the
appeal and issued judgment
The court’s jurisdiction to review decisions of the
Court of Appeals for Veterans Claims is limited. See
Forshey v. Principi, 284 F.3d 1335, 1338 (Fed. Cir. 2002)
(en banc). Under 38 U.S.C. § 7292(a), this court has
jurisdiction over rules of law or the validity of any statute
or regulation, or an interpretation thereof relied on by the
court in its decision This court may also entertain chal-
lenges to the validity of a statute or regulation, and to
interpret constitutional and statutory provisions as
needed for resolution of the matter. 38 U.S.C. § 7292(c).
In contrast, except where an appeal presents a constitu-
tional question, this court lacks jurisdiction over chal-
lenges to factual determinations or laws or regulations as
applied to the particular case. 38 U.S.C. § 7292(d)(2).
Schofield seeks review of the Veterans Court’s deci-
sion. In his informal brief, however, does not seek to
challenge a constitutional issue or, the validity or inter-
pretation of a statute or regulation. Nor does Schofield
seek review of any other legal issue addressed bel0w.
Instead, SchoHeld’s sole argument on appeal relates to his
attorney. He contends in relevant part that the Veterans
Court "dropped [his] claim for earlier effective date for
PTSD based on [his attorney] who had no authority to do
so." lt is clear, however, from the facts that the Court
recalled its judgment to allow Schofield to file a brief on
such claim, which he failed to do.
Although pro se petitioners are not required to file
"legally impeccable submissions to proceed on appeal,"
Hilario u. Secretary, Dep’t of Veterans Affairs. 937 F.2d
586, 589 (Fed. Cir. 1991), Schof1eld must demonstrate
that this court has jurisdiction over his case, and he has
not made such a showing. The court therefore grants the
Secretary’s motions and dismisses this appeal

SCHOFIELD V. DVA 4
Accordingly,
I'r Is ORDERED THA'1‘:
(1) The Secretary’s motions are granted. The appeal
is dismissed.
(2) Each side shall bear its own costs.
FOR THE CoURT
 l 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Preston L. Schofield FlLED
. . 0 EALSFOR
Kenneth S. Kessler, Esq. uST?iEll=I§b€lifl.PtllRCU1T
319 MAR '| 5 2012
aBALv
IssUED as MANDATE= "AR l 5 mm JANcHLiRK